EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Christopher J. Volkmann, Reg. # 60,349, on 02/08/2022.

This listing of claims will replace all prior versions of claims:
1. 	(Currently Amended) A computer implemented method, comprising:
determining an event-based processor, in a set of event-based processors, is a latency-sensitive event-based processor having functionality that is compromised by a latency that meets a latency value; 
detecting a set of events generated by operations in a computing environment;
storing each event of the set of events in an event table;
selecting the latency-sensitive event-based processor at a first selection frequency,
wherein the first selection frequency defines a frequency at which the latency-sensitive event-based processor selects events  from the event table; 
placing the selected events in an event queue corresponding to the latency-sensitive event-based processor and adding tasks, that correspond to the selected  from the event queue, to a thread pool queue configured to be processed by a plurality of threads in a thread pool;
controlling the plurality of threads in the thread pool to only process up to a first number of tasks, added to the  thread pool queue by the latency-sensitive event-based processor, before processing tasks added by another event-based processor;
determining that the latency-sensitive event-based processor is processing events in the event table with a latency that meets  a latency metric, 
wherein the latency represents a time between when a given event is detected and a task corresponding the given event is processed by a thread in the plurality of threads;
based on the determination, selecting the latency-sensitive event-based processor to process events in the event table at a second selection frequency that is higher than the first selection frequency;
controlling the plurality of threads in the thread pool so the plurality of threads can process a predetermined number of tasks, that is more than the first number of tasks, added by the latency-sensitive event-based processor, before processing tasks added by other event-based processors; and
based on determining the latency-sensitive event-based processor is processing events in the event table with a latency that does not meet the latency metric, selecting the latency-sensitive event-based processor to process events at the first selection frequency.


determining which event-based processors, in the set of event-based processors, are latency-sensitive event-based processors;
evaluating latencies of the latency-sensitive event-based processors processing events; and
for each latency-sensitive event-based processor:
selecting the latency-sensitive event-based processor and determining, based on the evaluated latency, whether the selected latency-sensitive event-based processor is processing events that meets a corresponding latency metric, that corresponds to the selected latency-sensitive event-based processor;
based on determining that the selected latency-sensitive event-based processor does not meet the corresponding latency metric, prioritizing the selected latency-sensitive event-based processor by selecting the selected latency-sensitive event-based processor to process events at the first selection frequency;
based on determining that the selected latency-sensitive event-based processor meets the corresponding latency metric, returning the selected latency-sensitive event-based processor to a non-prioritized state by selecting the selected latency-sensitive event-based processor to process events at the second selection frequency that is higher than the first selection frequency.

3.	(Currently Amended) The computer implemented method of claim 1, and further comprising:
metric, then controlling the plurality of threads in the thread pool by relieving constraint on the plurality of threads in the thread pool so the plurality of threads in the thread pool can process more than the first number of tasks added by the latency-sensitive event-based processor, before processing tasks added by other event-based processors.

4.	(Previously Presented) The computer implemented method of claim 3 wherein selecting the latency-sensitive event-based processor to process events at the second selection frequency comprises:
selecting the latency-sensitive event-based processor to process events at a pre-defined, increased frequency, relative to the first selection frequency.

5.	(Currently Amended) The computer implemented method of claim 3, wherein selecting the latency-sensitive event-based processor to process events at the second selection frequency comprises:
in response to determining that the latency-sensitive event-based processor is processing events with a latency that exceeds the latency metric, selecting the latency-sensitive event-based processor to process events at a dynamically selected second frequency, selected based on an amount by which the latency-sensitive event-based processor exceeds the latency metric.

6.	(Cancelled)

7.	(Currently Amended) The computer implemented method of claim 3, wherein controlling threads by relieving the constraint comprises:
in response to determining that the latency-sensitive event-based processor is processing events with a latency that exceeds the latency metric, controlling the plurality of threads in the thread pool so the plurality of threads can process a dynamically selected number of tasks, that is more than the first number of tasks, added by the latency-sensitive event-based processor, before processing tasks added by other event-based processors, the dynamically selected number of tasks being selected based on an amount by which the latency-sensitive event-based processor exceeds the latency metric.

8.	(Cancelled)

9.	(Currently Amended) The computer implemented method of claim 1, wherein 

detecting a set of events comprises generating a set of event entries in an event data store, each event entry representing a detected event in the set of events; and
selecting the latency-sensitive event-based processor comprises:
selecting, at the first selection frequency, the latency-sensitive event-based processor to pull a subset of events from the event data store and place the subset of events in [[an]]the event queue corresponding to the latency-sensitive event-based processor; and


10.	(Currently Amended) A computer system, comprising:
one or more processors; and
memory that stores instructions which, when executed by the one or more processors, cause the one or more processors to:
detect a set of events generated by operations in a computing environment;
store each event of the set of events in an event table;
selectat a first selection frequency, wherein the first selection frequency defines a frequency at which the event-based processor selects events from the event table;
place the selected events in an event queue corresponding to the event-based processor and add tasks, that correspond to the selected events from the event queue, to a thread pool queue configured to be processed by a plurality of threads in a thread pool
determine that the event-based processor is a latency-sensitive event-based processor having functionality that is compromised by a latency that meets a latency value, 
wherein the latency represents a time between when a given a task corresponding to the given the thread pool;
the plurality of threads in the thread pool to only process up to a first number of tasks, added to the thread pool queue 
based on determining that the latency-sensitive event-based processor is processing events in the event table with a latency that meets the latency metric, 
select the latency-sensitive event-based processor to process events in the event table at a second selection frequency that is higher than the first selection frequency, and
control the plurality of threads in the thread pool so the plurality of threads can process a predetermined number of tasks, that is more than the first number of tasks, added by the latency-sensitive event-based processor, before processing tasks added by other event-based processors; and
based on determining that the latency-sensitive event-based processor is processing events in the event table with a latency that does not meet the latency metric, select the latency-sensitive event-based processor to process events at the first selection frequency.

11.	(Currently Amended) The computer system of claim 10 wherein the instructions cause the one or more processors to:
a set of event-based processors, are latency-sensitive event-based processors;
evaluate latencies of the latency-sensitive event-based processors processing events; and
for each latency-sensitive event-based processor:
select the latency-sensitive event-based processor and determine, based on the evaluated latency, whether the selected latency-sensitive event-based processor is processing events that meets a corresponding latency metric, that corresponds to the selected latency-sensitive event-based processor;
based on determining that the selected latency-sensitive event-based processor does not meet the corresponding latency metric, prioritize the selected latency-sensitive event-based processor by selecting the selected latency-sensitive event-based processor to process events at the first selection frequency;
based on determining that the selected latency-sensitive event-based processor meets the corresponding latency metric, return the selected latency-sensitive event-based processor to a non-prioritized state by selecting the selected latency-sensitive event-based processor to process events at the second selection frequency that is higher than the first selection frequency.

12.	(Cancelled)


select the latency-sensitive event-based processor to process events at a pre-defined, increased frequency, relative to the first selection frequency.

14.	(Currently Amended) The computer system of claim 10, wherein the instructions cause the one or more processors to:
based on a determination that the latency-sensitive event-based processor is processing events with a latency that exceeds the latency metric, select the latency-sensitive event-based processor to process events at a dynamically selected second frequency, selected based on an amount by which the latency-sensitive event-based processor exceeds the latency metric.

15.	(Currently Amended) The computer system of claim 10, wherein the instructions cause the one or more processors to:
control the plurality of threads in the thread pool so the plurality of threads can process a predetermined number of events, that is more than the first number of events, provided by the latency-sensitive event-based processor, before processing events provided by other event-based processors.

16.	(Currently Amended) The computer system of claim 10, wherein the instructions cause the one or more processors to:
metric, control the plurality of threads in the thread pool so they can process a dynamically selected number of events, that is more than the first number of events, provided by the latency-sensitive event-based processor, before processing events provided by other event-based processors, the dynamically selected number of events being selected based on an amount by which the latency-sensitive event-based processor exceeds the latency metric.

17.	(Cancelled)

18.	(Currently Amended) The computer system of claim 10, wherein the instructions cause the one or more processors to:
identify a subset of event-based processors, in a set of event-based processors, that are latency sensitive event-based processors; and
monitor each given event-based processor, in the subset, to determine when the given event-based processor is processing events with a corresponding latency that meets a corresponding latency metric that corresponds to the given event-based processor.

19-22.	(Cancelled)

23.	(New) A computer system comprising:

memory that stores instructions which, when executed by the one or more processors, cause the one or more processors to:
determine an event-based processor, in a set of event-based processors, is a latency-sensitive event-based processor having functionality that is compromised by a latency that meets a latency value; 
detect a set of events generated by operations in a computing environment;
store each event of the set of events in an event table;
select the latency-sensitive event-based processor at a first selection frequency,
wherein the first selection frequency defines a frequency at which the latency-sensitive event-based processor selects events from the event table; 
place the selected events in an event queue corresponding to the latency-sensitive event-based processor and add tasks, that correspond to the selected events from the event queue, to a thread pool queue configured to be processed by a plurality of threads in a thread pool;
control the plurality of threads in the thread pool to only process up to a first number of tasks, added to the thread pool queue by the latency-sensitive event-based processor, before processing tasks added by another event-based processor;
determine that the latency-sensitive event-based processor is processing events in the event table with a latency that meets a latency metric, 
wherein the latency represents a time between when a given event is detected and a task corresponding the given event is processed by a thread in the plurality of threads;

control the plurality of threads in the thread pool so the plurality of threads can process a predetermined number of tasks, that is more than the first number of tasks, added by the latency-sensitive event-based processor, before processing tasks added by other event-based processors; and
based on a determination that the latency-sensitive event-based processor is processing events in the event table with a latency that does not meet the latency metric, select the latency-sensitive event-based processor to process events at the first selection frequency.

24.	(New)  The computing system of claim 23, wherein the instructions cause the one or more processors to:
determine which event-based processors, in the set of event-based processors, are latency-sensitive event-based processors;
evaluate latencies of the latency-sensitive event-based processors processing events; and
for each latency-sensitive event-based processor:
select the latency-sensitive event-based processor and determining, based on the evaluated latency, whether the selected latency-sensitive event-based processor is processing events that meets a corresponding latency metric, that corresponds to the selected latency-sensitive event-based processor;

based on a determination that the selected latency-sensitive event-based processor meets the corresponding latency metric, return the selected latency-sensitive event-based processor to a non-prioritized state by selecting the selected latency-sensitive event-based processor to process events at the second selection frequency that is higher than the first selection frequency.

25.	(New)  The computing system of claim 23, wherein the instructions cause the one or more processors to:
when the latency-sensitive event-based processor is processing events with a latency that meets the latency metric, control the plurality of threads in the thread pool by relieving constraint on the plurality of threads in the thread pool so the plurality of threads in the thread pool can process more than the first number of tasks added by the latency-sensitive event-based processor, before processing tasks added by other event-based processors.


26.	(New)  The computing system of claim 25, wherein the instructions cause the one or more processors to:


27. 	(New)  The computing system of claim 25, wherein the instructions cause the one or more processors to:	
in response to a determination that the latency-sensitive event-based processor is processing events with a latency that exceeds the latency metric, select the latency-sensitive event-based processor to process events at a dynamically selected second frequency, selected based on an amount by which the latency-sensitive event-based processor exceeds the latency metric.

28. 	(New)  The computing system of claim 25, wherein the instructions cause the one or more processors to:
in response to a determination that the latency-sensitive event-based processor is processing events with a latency that exceeds the latency metric, control the plurality of threads in the thread pool so the plurality of threads can process a dynamically selected number of tasks, that is more than the first number of tasks, added by the latency-sensitive event-based processor, before processing tasks added by other event-based processors, the dynamically selected number of tasks being selected based on an amount by which the latency-sensitive event-based processor exceeds the latency metric.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUJIA XU whose telephone number is (571)272-0954. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571) 272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195